OFFICE    OF THE   ATTORNEY    GENERAL   OF TEXAS

                            AUSTIN




Beaonbl~ fobn A. Shcrok
CWmlral DIrtrUt Atkmmy
Raur Oeuut~
            Tua#
Ban Aamtoalo,

Attentloaa Mr. 1. J. Oltblager
                               /A                 ,v
Doar 8lrt




                                     oopy of letter M-
                                    Fmnk Bau&hea, D&e-
                                      #l, Bexar aoust~,

            vikkire lslom    herewithcopy of 001 re-
    qtmt  to you far an 6,pinloa o a a llmilar   qubr-
    tioll,dated J antmy 88, 194e, and mmr      pm to
    your oplnloa  150. c)-43TR in aaemr t0 OUT F8-
    quart.
      Rbnerabla    JohmB. slhoek,Pago 2



0          Judge
                   ve rlmo hand yearcopy of mu opinioa 8e
                    Vau&aa 6ated mroh OI, 1948.
r.
  I             wa know of no r wtmr lmterltlea fm the
           qw8tlon submitted, o-t   that n~opaper le-
           eo unto
                ltaak         that   th asB p r em*
                                                  a o ur t,
                                                         isp a ..-
           try on tho quootloBaf the mmerohlp of ia*.
           in the oaoo of Rueeeo Ooolrty
                                       vo. OwWoa,
           Taxoolloetor,ioropertodtohow lmuthat
           mush tioo klended   00 BTueoeo          OouatJ. I hrvo
           a0 0epy or tk   ap4a0n.
                "It la JwS@ Vma&mn'r  rontontloatht &
           la atltlaa tottbrieor,aemlu1oBa uraprp
           wato wrwd at hir ior a o tla @ l1 R86trtrmr for
           the Baord’oi'liti1 btatlotloouabr tho provl-
           liOB O?th 8
                     1O.t
                        lo&rmph                Of& t.
                                                    88-.
                                                       8.0.
           1 9,       (7
                       0.
              8Ub dittOiOB
                   W      now doolro to pawpmad tbroo ~aotloao:
                   *(a)    X0 t&o Jwtloo    a? tb Peas., eotin
                           a. Re~lrtrar  far tha BoaPd Of ato f
                                                to 6ollwt
                           8to~lotlaotocltherlsmd
                           ~oeowborethore    4o no foa f4xed b
                           law for the owvloa   puformod br hL
                           aI ouoh Ro&lot,rrm*l
                   “(b)    Ia tha *rent it be held that tlm ‘
                                                            rw
                           woo oellootodritheuteutkwitf al
                           low, ~Ohoul6 tha f*e     k    mtUXB&    to
                           tho parer, rolrinod      W
                                                  tIm Juotlaa
                           af the Peaoo, or pold owr to tha
                           cowtJ1
                   "(a) Xo tho Jaotieeof tha PwW              uitlt1.d
                            to tempt    aad nteh        ioo Mmmst 1F4f-
                            koa OeBtO ia POySWlt Of -oh ProOf
                           of death trawalttod          by hla to tha
                           8004~~ sooarity    Basrd     ogoa 8 fora
                           lubrittedbr oha Board where prori-
                           eion ha. b4.R ma. sor the so&e1
                                          to nk e lmh payamtt?
                           soour4tyR o a mI
                   =A Mb         ewww    lo reqnwted      oa the 9mo-
                lubpftted."
           tioaro
Honorsble   Soha R. Shook, Page 5


           The latter of the juatieo of the p..oe ad&roooo&
to you, montlomd in the iirot paraeaph    of your l.tt.r,
amittinp, the r0mi part8 read0 am r0ii0w0t
            wAttached hereto la a oh.ok in the ma8
     0r #LOO tendered to PO by l!r.Ralph 8. Cadwal-
     leaer on bahalr or one or hi8 aliento for the
     r0110win&purpose:
            %aU      the 181~   Of   the BMCO   Of uBW0
     one mar .ot.blloh h4. noord of birth br pro-
     lentiq4 to that state a eortirloota   of tb
     l.oo8l mgiatrar of tha Count7of tha 8tato in
     whloh tb    eroon rroldoo, stat     iB lub.t.aro
     that auoh ff.giotrar bad viewed 30
                                      t   f.dl~ bible,
     iB OlW.ilO.P Ol~O~O Or Oth W ltat.d bOtm0BtO
     and that auoh Snotrumeato and blblo          ooatalnod
     fret8 ngardlng the bSr%h oi maid party. Mr.
     Cadwalladu promntad to me &w&h dooumantr and
     i.aquir&dam to tha rem. I latonrd hlm that
     I did not know ofan~  proorrlbod f.. but no
     aura that it rortldnot .x.md $1.00 for laoh
     proon upon ah0minformation u80 aought.
     wlmroupoa ha pnoented the wooooary   lnatnt-
     mrato ror two people and tan&red  thm attaohed
     ohaok.
           ~~1.80. %aSorm mo whether OY not I ho-
     the rl&ht to oecnpt mash tOn6ar and if so, io
     it   aoooantmble.w

          Rule &3a) Art lolo 447’1, Yeraeat’O AaaWated   0 1~1%
Statut08, aO ~sz@ndeU,AotO 19U.   47th &gi818tW.,      peg0 788,
0hapt.r 406, providea 4~ part 88 fo~ow0:

            ". . . .
            "That each 10081 re&lotrar oh811 IM paid
     th. .UPLor Fiftr (50) O.nto ror *aOh birth and
     death 0Ortirioato propetl~and oompletely aada
     out ana regiotored with h&i, and aornotl7    ra-
     oorasd   ana promptly roturwd br &la to th.
     State Bureau of Vital Stntlti00,    a@ r0qUiOd
     by this      Aot, URUOO OUOhWe.1       8’B@.$Ot~r .hSll
Eonorable John R. Slwok, Fag. 4



       b. stating ao Registrar Of Birth8 end Doatb in
       an lnoorporated   afty where the oompenastioa of
       the Rogiatror   is oth.rwirr.riad br city Qrdi-
       041108b
           *. . . .*
          Tb 188t 80nt8n0. in #ub..Otlon (0) Of motion 19
Artiolo b9lf!8,V.rnon~o Annotated Citil Statute., apply,iog
to oouotl80 h8rlng a population In axoe80 or 0.8 hundred end
BiWty 8boumand inhabitanta aooordixig to tb last pr...din(l
Fbduel Oewua med. a. follomoi
            *In oouatioo whore tb oamml8alonua~ aour
       dekalw    to plaoo the $aotloe8 or the poaao on
       a 8alary basis tb  juetioo      Of the pseoo .h.lL r.-
       o.ir. in addition themto,       all fe.., oou.nl..i~no,
       or payment0 ror prforniog   murisgw ouemonloo
       and for aotlng 80 reqglotrar for the4Board or Vi-
       tal s8at4otloo and wbsa aotiug m ax         0fric40   no-
       tary publlo.*

           whuo juatfaeo 0r the pasob are oompemaCedoa an
lnaual aalarl  baa5.8, ouoh jtmti.80 of the p08oO 8r. authorlmd
to oolleot end rataln ?..a (whioh are author&red and provided
by law) ror sot4aq etanglotraro for the Board of Vital St.-
tiotioo,  in addition to their annual BdlOrie8, whioh h8r. boon
?I..6 by th. ~is.ion.ra*           oaurt.   In 8o~lf.noo with th. Off-
lo.ra Salary Law. IJI oonnsotion with the forogolng w dlrvot
four attsntion to our opinion Ho. O-/Z25 and 8801006 a eopr
or tim maw h4rewlth.
            Th. abor. matloned       OpinlOn d080 not h01d that
jurtio.0 0r     the   psao. aotlng al reg4otraro   for   the Board of
Wt.1   Statietioaare outhorltod to eoll.ot snd r8t.i~ fee8
where th.zy io no r00 rird  or .uthorlmd by law ror the s.rv-
i008 8njoS.n.doa thm b7 statut8 ana parotid    by thaa as suoh
Zooal mgietraro.
          31th r.f.mnoe to your rirot quest4on,  it io 11811
88t8b11sh.d that em offloer my not olai~z or retain w   money
without a law au8horiring him to do .oI end ol.erL9 fir*
the amount to whioh h. i. antlt1.d. To entitle an OffiO*r
Iiolwrsbl*;TobnR. Shook, 'Pa@ 3


to T~OOiVefees cr o~n~&Isai~na,the reobipt thereof mt
haV0 bOOA FT0Vid.d for and the aaount fixad by law and he
must her* priorwed    the servlcea       ror ~tioh oompnsati0n     haa
bwn oertiried.     Ao.otflaer la not entitied to any OoXIpen-
Setfou in addftiGn to that whioh haa been fIxed by l&w for
the prformsnae of the duties OS his ofiioe,           even thou&
the oompanaation   SO firad    is uareaaonablo     or inadequate.
80 may ba rsqulred by law to perform 8~oIfLa sorviaea             or
diaaharue addition& dutiaa for whiah no aompruetlou             1s
provided. The obllaation to perform auoh eervhwe la im-
posed a8 an iaoldent    to tin   orfloe,    end the offiaer  bJr hla
8eOeptan6e theroof            la doomedto hv6        en&aged to have par-
fommd       without ooapenution.
           tham                     zr there is no 8pe0if10
statutory authority providing for the payment of fees, It
bee been ropeetedly held that publio offiorra   are not per-
fitted to oollsat teoa unleea the same era provldod~for by
law and the aaount for deolared by lsn. (Texas Jurinprudonoe,
Vol. 34, pp. 311, ss?P,3318 Benrord la. Roblnsonn,234 Zi.#.
807i Duoloa va, Bsrrla County, Z96 ii.3.4174 %&alla vs. City
or Rookdale 866 a.'#.6941 State vs. l&ark,87 Texas, 3071
Coebp County Cattle Compel VE MoDotitt,     281 S.ii. 293)
          fa view or the toregoin~, we respeetrully                    lna we x
your fIrat qmation aa stated abwe,   in the nagativ0.
           i;enow ooneider ycur abaoad quOOtiOn.' AS y8 M-
derataad this question,     you have reterenoe to the fee mm-
tfoned i&i tha letter   of the juasi+IOof tte pee00 quOtOP
above. The eervioee     readerad or the dutieo porrormd by
the looal registrar nmntioned IR the above quObb i*ttW Of
tb jugtioe    of the peaoo are not aervlaea or dutloe urjolned
or requind by atetute.       ThSa be*    trtrw, we nre of tb epln-
ion, tbt tha loeel ragiatrer io peaally entitled to reoeln
end TOtalA the above mantioaed fee.        (Doeby Oaunty Cettle
Company ve. #ro~~~t~t;     BeatIon 19, Artlole 391ti, 8upTa) In
00meotion         wittt tk    toregcrlag   we rent    to point   out   thOt   OW
~~SWOX to         OUT rirst     question   a a p lleao nly ta
                                              the** lsr vle**
or duties %aposed ugon the looal registrar by the Statut4
for whioh A0 roe la provided.
          TI* quote from the oaem of Nwoea Oounty ya. AnR
Currin ton et a&, So. 1899 -7-o     (@PintOA d*1INMd  ahar
20, &Qi2) ba r0lbiwt
Honorable John R. Shook, Pam             8


           (t
                .   .   .   .



         "It may be etcatedet the outset that t&a
    Court of i;iviJApprle oorreotly holds that    a
    Zee Paid a pub118 offloes for the pertormenoo
    OS a duty enJoined by statute Is a fee ool-
    leetad in an oCrlaia1 oapaalty. It la equal-
    ly true that unless the fea ia pravldad by 13~
    for   CM OrfiO%al           SerVfOer8qUfrOd   t0 b3 p0Ib
    fommd and the amount tlvareai fixed by 13x8, nom
    eaa lawfully be abarged tlmrefor.   State v.
    Moaro, 59 Tsura, 309. 380, 221) MoCalle T*.
    City of Rookdale (Ooa. App.) 246 9.3. ser. xt
    does not roli03f,hovmvor, that a ocwiy wban
    ofrialal aolleota e ire wron@ully, but under
    oolor of otflao, is not entitled to have a&m
    doposited and paid over in th e lamo mmnnera~
    ia required iOr dirpoaition Of f’8e8rlghtful-
    ly aolleatad. s~bthor l aountr offlalal ~rho
    has wrongfully 00u00tdafees 0rri0i.a~is
    estopped to aeamt se agalnat the ootanty a
    personal olaka thareto,  18 not before W.    Tha
    only que6tlona presented are those arIefn& 8
    virtue of the u;rholdlng by the 00~1%of 01~1I
    Appesla of the aotlon of the trl3l  oourt in
    sustaining defandsntla generel demurrer to the
    oountpa petition.
          “.        . . .

          *It Is oux aonoluaIon t&t th  fees ool-
    leoted, whether rlphtrully or wongfully *mei
    for servloea Tendered by dafor:dantofflafally.
    . . . .
          *. . . .
          *It rollom            iron what we have ateted that
    wo hold the defendant aoted In h3T otfloial
    oapaoltp in isruing tha tax oertirIa3tea and ra-
    ooiving themfor the fess sued for by the ooun-
    ty; ale0 that it MO her duty to 3ooouut ror and
    pay sm3 IntO tb     aounty treasury Par the bWS-
    rit of thg oirioara   ml~ry Fund, and that  hevins
    rail34 to da 811and E3ving breaoimd her ofiiolal
Honanblm   Solm IP. Shook, Pago 9